Appeal
Reinstated; Dismissed and Memorandum Opinion filed April 5, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00267-CV
____________
 
DONALD WAYNE MCCAFFETY, Appellant
 
V.
 
MARGARITA RAMOS PINON, ET AL, Appellees
 
 
 

On Appeal from County Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause No. 890725
 
 
 

M E M O R
A N D U M   O P I N I O N
            This appeal is from a judgment signed January 7, 2008.  On
June 15, 2010, this court abated this appeal because appellant, Donald Wayne
McCaffety, petitioned for voluntary bankruptcy in the United States Bankruptcy
Court for the Southern District of Texas, under cause number 10-30905-H1 13.  See
Tex. R. App. P. 8.2.  
Through the Public Access to Court Electronic Records (PACER) system, the
court has learned that the bankruptcy case was closed on November 24, 2010. 
The parties failed to advise this court of the bankruptcy court action.
            On March 8, 2011, this court issued an order stating that
unless any party to the appeal filed a motion demonstrating good cause to
retain the appeal within twenty days of the date of the order, this appeal
would be dismissed for want of prosecution.  See Tex. R. App. P. 42.3(b). 
No response was filed.  
            Accordingly, we reinstate the appeal and order it dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Justices
Anderson, Seymore, and McCally.